Title: From Thomas Jefferson to Mann Page, 2 January 1798
From: Jefferson, Thomas
To: Page, Mann


          
            Dear Sir
            Philadelphia Jan. 2. 1798.
          
          I do not know whether you have seen some very furious abuse of me in the Baltimore papers by a mr Luther Martin, on account of Logan’s speech published in the Notes on Virginia. he supposes both the speech & story made by me to support an argument against Buffon. I mean not to enter into a newspaper contest with mr Martin. but I wish to collect, as well as the lapse of time will permit the evidence on which we received that story. it was brought to us I remember by Ld. Dunmore & his officers on their return from the expedition of 1774. I am sure it was from them I got it. as you were very much in the same circle of society in Wms.burg with myself, I am in hopes your memory will be able to help out mine, and recall some facts which have escaped me. I ask it as a great favor of you to endeavor to recollect & to communicate to me all the circumstances you possibly can relative to this matter, particularly the authority on which we recieved it & the names of any persons who you think can give me information. I mean to fix the fact with all possible care & truth, and either to establish or correct the former statement in an Appendix to the Notes on Virginia, or in the first republication of the work.
          Congress have done nothing interesting except postponing the Stamp act. an act continuing the currency of the foreign coins 3. years longer has past the Representatives, but hangs in the Senate. we have hopes that our envoys will be received decently at Paris and some compromise agreed on. there seems to be little appearance of peace in Europe. those among us who were so timid when they apprehended war with England, are now bold in propositions to arm. I do not think however that the Representatives will change the policy pursued by them at their summer session. the land tax will not be brought forward this year. Congress of course have no real business to be employed on. we may expect in a month or six weeks to hear so far from our commissioners at Paris as to judge what will be the aspect of our situation with France. if  peaceable, as we hope, I know of nothing which should keep us together.—in my late journey to this place I came through Culpeper, & Prince William to Georgetown. when I return, it will be through the Eastern shore (a country I have never seen) by Norfolk & Petersburg. so that I shall fail then also of the pleasure of seeing you. present my respectful compliments to mrs Page, and accept assurances of the sincere esteem of Dr. Sir
          Your friend & servt.
          
            Th: Jefferson
          
        